ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_06_FR.txt. 435

OPINION DISSIDENTE DE M. MOROZOV
[Traduction]

Pour les raisons exposées ci-après, j’ai voté contre les motifs et contre les
points 1,2 A et2 B du dispositif de l'avis consultatif donné par la Cour sur
requête du Comité des demandes de réformation de jugements du Tribunal
administratif à propos du jugement n° 273 rendu par le Tribunal le 15 mai
1981 :

1. En 1955, l’Assemblée générale, par sa résolution 957 (X), a modifié le
texte de l’article 11 du statut du tribunal et autorisé le Comité des de-
mandes de réformation à saisir la Cour internationale de Justice d’une
requête pour avis consultatif lorsque à son avis la contestation d’un juge-
ment au motif que le Tribunal a « outrepassé sa juridiction ou sa compé-
tence ... ou ... commis une erreur de droit concernant les dispositions de la
Charte des Nations Unies » repose « sur des bases sérieuses ».

Lors du débat sur cette résolution, de nombreux Membres des Nations
Unies ont vu de graves objections a la procédure de réformation envisagée,
l’estimant incompatible avec la compétence prévue à l’article 65 du Statut
de la Cour qui est un élément indissociable de la Charte des Nations Unies.
Certains ont souligné qu’une telle procédure affaiblirait la pierre angulaire
du Statut de la Cour, qui est que seuls les Etats peuvent être parties devant la
Cour, et non les personnes privées.

On a aussi fait valoir que, si la résolution était adoptée, la Cour serait
inévitablement amenée à se pencher sur le fond du différend auquel une des
parties est le Secrétaire général de l'Organisation des Nations Unies,
l’autre étant une personne privée. On a dit en outre qu’il n’était pas possible
de savoir si le Tribunal avait outrepassé sa compétence ou commis une
erreur de droit sans délibération judiciaire portant sur /e fond de l’af-
faire.

Lors du scrutin du 8 novembre 1955 à l’Assemblée générale trente
délégations sur cinquante-sept n’ont pas appuyé la résolution (le résultat
du vote ayant été 27 contre 18, avec 12 abstentions) :

Votes pour : Argentine, Bolivie, Brésil, Canada, Chili, Chine, Colombie,
Costa Rica, Cuba, Equateur, El Salvador, Etats-Unis d'Amérique, Hon-
duras, Irak, Israél, Liban, Liberia, Pakistan, Panama, Paraguay, Philip-
pines, République dominicaine, Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord, Thaïlande, Turquie, Union sud-africaine et Vene-
zuela.

Votes contre : Arabie Saoudite, Belgique, République socialiste sovié-
tique de Biélorussie, Danemark, Egypte, Inde, Indonésie, Norvège, Pays-

114
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 436

Bas, Pologne, Suède, Syrie, Tchécoslovaquie, République socialiste sovié-
tique d'Ukraine, Union des Républiques socialistes soviétiques, Uruguay,
Yémen, Yougoslavie.

Abstentions : Afghanistan, Australie, Birmanie, Ethiopie, Grèce, Gua-
temala, Haïti, Iran, Luxembourg, Mexique, Nouvelle-Zélande, Pérou.

Il en est résulté que /a procédure faisant intervenir la Cour n’a pas été
employée pendant dix-huit ans, et que c’est en 1973 seulement que le Comité
des demandes de réformation a soumis la première requête pour avis
consultatif (en l'affaire Fasla c. le Secrétaire général de l'Organisation des
Nations Unies), l'affaire suivante, qui occupe actuellement la Cour, ne
venant que huit ans plus tard.

Je voudrais rappeler qu’en 1973 j'ai voté contre l’avis consultatif donné
par la Cour dans l’affaire dite « affaire Fasla », et que j’ai joint à cet avis
une opinion dissidente où je soulignais que, malgré la résolution 957 (X),
J'avais voté contre l’avis en m’interdisant d’essayer de reviser la résolution
en question (vu que ce n'était pas, de toute façon, une fonction de la
Cour).

2. La compétence de la Cour et sa fonction judiciaire devraient reposer
exclusivement sur la Charte des Nations Unies et sur son Statut qui en fait
partie intégrante.

Donner ou ne pas donner un avis consultatif sur une requéte quelconque
relève d’un droit discrétionnaire de la Cour, ainsi qu’il ressort du para-
graphe 1 de l’article 65 du Statut : « La Cour peut donner un avis consul-
tatif...» (Les italiques sont de moi.)

Conformément à l’article 34 du Statut : « Seuls les Etats ont qualité pour
se présenter devant la Cour » '. La situation dans laquelle la Cour se trouve
en la présente affaire se caractérise en principe de la même façon qu’en
1973, et la Cour a mentionné une douzaine de fois l’avis de 1973.

Une fois de plus, la Cour est, en substance, priée de se livrer au réexamen
judiciaire d’un jugement du Tribunal dans une affaire où l’une des parties
est une personne privée et l'autre partie, le Secrétaire général, est « le plus
haut fonctionnaire de l'Organisation [des Nations Unies] ».

Au paragraphe 58 de son avis, la Cour déclare qu’elle

« ne doit pas essayer, en matière consultative, de jouer le rôle d’une
juridiction d’appel et de rejuger les points de fond tels qu’ils ont été
plaidés devant le Tribunal ».

Il est dit aussi que la Cour souhaite seulement venir en aide à l’Assem-
blée générale ; mais en réalité la délibération en la présente affaire n’est
qu'un semblant de délibération judiciaire, contraire à la Charte des
Nations Unies et aux dispositions du Statut de la Cour régissant la fonc-
tion consultative.

3. Dans la mesure où la majorité de la Cour a décidé au point 1 du

! Voir aussi mon opinion dissidente, C.J. Recueil 1973, p. 134-138.

115
DEMANDE DE REFORMATION (OP. DISS. MOROZOV) 437

dispositif, et compte tenu de toutes les circonstances mentionnées dans les
motifs, de donner suite 4 la requéte pour avis, je me vois obligé d’examiner
la substance des motifs, ainsi que les points 2 A et 2 B du dispositif, sans
préjudice de la position que j’ai exposée dans l’affaire Fasla en 1973 et lors
de la requête pour avis consultatif présentée par l'OMS en 1980, pour les
raisons exprimées dans mes opinions dissidentes en ces affaires !, opinions
auxquelles je me tiens.

4. On me dispensera d’analyser tous les arguments utilisés par le Tri-
bunal et repris par la Cour, car ils procédent tous des mémes postulats
erronés.

Je me limiterai à certaines remarques qui, me semble-t-il, sont d’une
importance vraiment décisive.

La Cour a accepté à nouveau une requête pour avis consultatif émanant
du Comité des demandes de réformation de jugements du Tribunal admi-
nistratif et, ce faisant, elle a non seulement renouvelé l'erreur qu’elle avait
commise en 1973 (dans l’affaire dite « affaire Fasla »), mais y a ajouté de
nouvelles erreurs de droit sérieuses.

Dans la présente affaire la Cour, suivant en cela le Tribunal, n’a pas tenu
effectivement compte comme elle aurait dû du sens juridique de la réso-
lution 34/165 de Assemblée générale en date du 17 décembre 1979 ; elle a
donc contrarié le droit souverain de l’ Assemblée, résultant de l’article 101,
paragraphe 1, de la Charte, à être le seul organe des Nations Unies com-
pétent pour fixer des règles en matière de nomination du personnel de
POrganisation.

La Cour, dans son avis consultatif, et avant elle le Tribunal, en son
Jugement, ont pris la précaution de dire que ce droit de l’Assemblée
générale et la résolution 34/165 telle qu’elle se présente n’étaient pas
contestés en eux-mémes. Mais ces précautions de langage ne sauraient
dissimuler ce que le Tribunal et la Cour ont fait en réalité (par. 49, 50,
73-75).

5. Le texte de la question dont le Comité des demandes de réformation a
saisi la Cour est parfaitement clair :

« Dans son jugement n° 273 concernant l’affaire Mortished c. le
Secrétaire général de l'Organisation des Nations Unies le Tribunal
administratif des Nations Unies pouvait-il légitimement déterminer
que la résolution 34/165 de l’Assemblée générale en date du 17 dé-
cembre 1979, qui subordonne le paiement de la prime de rapatriement
ala présentation de piéces attestant la réinstallation du fonctionnaire
dans un pays autre que celui de son dernier lieu d’affectation, ne
pouvait prendre immédiatement effet ? »

La réponse 4 la question pouvait facilement étre trouvée dans le texte de
la résolution susmentionnée de l’Assemblée :

' CLS. Recueil 1973, p. 134-138, et CLJ. Recueil 1980, p. 121-198.

116
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 438

« avec effet au 1er janvier.1980, les fonctionnaires n’ont droit à aucun
montant au titre de la prime de rapatriement à moins qu’ils ne pré-
sentent des pièces attestant qu’ils se réinstallent dans un pays autre
que celui de leur dernier lieu d’affectation » (les italiques sont de
moi).

Est-il nécessaire de souligner que dans ce contexte le mot « aucun » n’a
qu’un sens : « aucun montant à personne », ou que les mots « avec effet au
ler janvier 1980 » ne peuvent signifier qu’une chose, à savoir qu’à partir de
cette date la résolution prend «immédiatement effet » pour tous les
fonctionnaires sans exception ?

6. Or au paragraphe 47 de l’avis nous pouvons lire ce qui suit :

« La Cour doit donc se demander si elle doit se contenter de ré-
pondre à la question telle qu’elle est posée ou, ayant examiné celle-ci,
refuser d’y donner suite ; ou si, conformément à sa jurisprudence, elle
doit s’efforcer de dégager ce qui lui paraît être l'intention véritable du
Comité, puis de chercher à répondre, de façon rationnelle et satisfai-
sante, aux «points de droit … véritablement mis en jeu» (CLJ.
Recueil 1980, p. 89, par. 35). Comme on le verra ci-après (para-
graphe 55), il serait éventuellement possible de répondre à la question
prise à la lettre, mais une telle réponse ne résoudrait pas, semble-t-il, les
points véritablement en jeu. Il est en outre douteux que ce soit, pour la
Cour, une manière appropriée d'exercer les pouvoirs que lui confère
Particle 11 du statut du Tribunal.» (Les italiques sont de moi.)

Il convient tout d’abord de relever que l’article 11 du statut du Tribunal
ne peut conférer à la Cour aucun pouvoir d'aucune sorte. La Charte des
Nations Unies et le Statut de la Cour sont les seules sources des pouvoirs de
cette dernière. Cet argument est donc sans valeur juridique, et il est
employé avec d’autres arguments contestables pour accréditer l’idée que la
Cour aurait le droit de prendre prétexte de l’avis de 1980 pour ne pas
répondre à la requête présentée et la reformuler complètement ; puis
répondre à sa propre question.

Au paragraphe 55 de l’avis, d’autre part, tous les arguments relatifs à la
prétendue reformulation de la requête confirment l’absence de base juri-
dique de la situation telle qu’elle se présente en la présente espèce, où la
requête pour avis consultatif a disparu en totalité.

En second lieu, au paragraphe 55 de l’avis nous lisons ceci :

« Ainsi la décision ne consistait pas à dire que la résolution 34/165 ne
pouvait prendre immédiatement effet, mais à dire tout au contraire que,
précisément parce que le Secrétaire général avait donné effet immédiat à
la résolution en adoptant le nouveau texte du règlement du personnel où
ne figurait plus la résolution 109.5 f), le requérant avait subi un préju-
dice. » (Les italiques sont de moi.)

Ayant fait cette découverte, la Cour, dans le même paragraphe, poursuit,
contrairement à l’essence de la question :

117
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 439

« Dans son jugement le Tribunal n’a nullement cherché à mettre en
doute la validité et V’effectivité juridiques de la résolution 34/165 ni de la
disposition du règlement du personnel arrêtée par le Secrétaire général
pour la mettre immédiatement en œuvre.» (Les italiques sont de moi.)

Mais on ne saurait voir dans cet énoncé qu’une nouvelle tentative visant
à donner au jugement du Tribunal, et aussi au sens et à la portée réels de
l'avis consultatif de la Cour, une apparence de raisonnement juridique.

Partant de cette idée erronée, la Cour entreprend d’explorer ce qu’elle
imagine être la façon de penser des membres du Comité des demandes de
réformation avant et pendant le vote sur la demande adressée officielle-
ment à Ja Cour, ainsi que ce qu’elle imagine avoir été la façon de penser des
délégations à l’Assemblée générale lors de l’élaboration et de l’acceptation
de la résolution 34/165, et les modalités de sa mise en œuvre. La majorité
de la Cour est ainsi amenée à aborder de nombreuses questions relatives à
Pactivité de l’Assemblée générale et de divers organes des Nations Unies,
notamment du Secrétaire général, ce qui est sans rapport avec le véritable
problème juridique posé dans la demande soumise à la Cour.

7. Sur cette base que l’on peut qualifier, en termes modérés, de très
précaire, la Cour persiste à soutenir qu’elle a agi conformément à sa
« jurisprudence ».

Pour justifier cette position, elle fait mention en particulier de l’avis
consultatif qu’elle a rendu en 1980, à la demande de POMS, au sujet du
déplacement du Bureau régional de cette organisation actuellement situé
au Caire.

On sait que, dans cette affaire, la Cour n’a pas répondu précisément à la
requête, mais a substitué son propre texte à la question qui lui était posée.
Elle l’a fait sous le prétexte que cela l’aiderait à bien saisir le sens juridique
véritable de la requête de l'OMS !. Le résultat est connu : aucune réponse
de fond à la question juridique posée à la Cour n’a jamais été fournie dans
l'avis consultatif, lequel a été adopté selon une méthode que la Cour
persiste aujourd'hui à considérer comme sa « jurisprudence ».

8. Les tentatives répétées de la majorité de la Cour pour sanctifier le
droit de reformuler la requête pour avis consultatif ont eu, d’une façon
générale, cet effet dangereux que la Cour serait censée pouvoir se mêler
sciemment de toute question relative aux droits constitutionnels et à l’ac-
tivité de l’un quelconque des organes principaux de l'Organisation des
Nations Unies et des institutions spécialisées, ou de tout problème de
relations entre Etats, sous prétexte d’accueillir une demande d’avis. Et c’est
bien ce qui s’est produit, plus particulièrement dans le cas de l'OMS en
1980.

! Voir aussi le développement relatif à l’affaire de 1980 qui figure dans mon opinion
dissidente (C.I.J. Recueil 1980, p. 190-197).

118
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 440

La compétence de la Cour en matière consultative est strictement limitée
en vertu de l’article 65 du Statut. Si la Cour estime qu’une requête n’a pas
de signification juridique véritable, elle a le droit de rejeter cette requête,
un point c’est tout. Mais y substituer son propre texte est radicalement
inacceptable au regard du Statut.

Il faut souligner que, dans son laborieux raisonnement, la Cour, comme
le Tribunal avant elle, a évité de conclure sur les questions juridiques
véritablement décisives ou en a faussé le sens.

9. En particulier, la Cour n’a pas examiné la nature du droit au verse-
ment d’une prime à l’occasion du rapatriement ou de la réinstallation. Il est
clair que le droit à une prime de rapatriement n’a jamais été considéré
comme l'obligation, pour l'Organisation des Nations Unies, de donner de
l'argent pour rien ; le paiement n’était effectué qu’en cas de rapatriement
ou de réinstallation véritable. Toute tentative visant à dissocier la notion
juridique de paiement de la nature juridique du rapatriement ou de la
réinstallation est sans fondement en droit ni en logique.

En un mot, comment pourrait-on jamais considérer que la formule « à
moins qu’il ne présente des pièces attestant qu’il se réinstalle » reviendrait
à dire : « Tout fonctionnaire de l'Organisation des Nations Unies a droit à
un versement lié au rapatriement ou à la réinstallation, qu’il soit ou non
rapatrié ou se réinstalle ailleurs que dans le pays de sa dernière affecta-
tion » ?

Pourtant c’est sur cette interprétation inexacte des mots précités que le
Tribunal et la Cour fondent tacitement une de leurs approches générales. Or,
même si l’on essaie de lire entre les lignes de la résolution 34/165 de
l’Assemblée générale, il n’est simplement pas possible de conclure que
celle-ci a considéré les deux expressions comme synonymes. Enfin si,
contre toute raison juridique et logique, on pouvait soutenir que les deux
expressions sont équivalentes ou synonymes, comment expliquer que la
même règle n’est pas appliquée aux fonctionnaires ressortissants du pays
de leur dernière affectation ?

10. Aucune décision tendant à abandonner le sens juridique et littéral
du mot « rapatriement » n’a jamais été prise par l’Assemblée générale qui,
en vertu de l’article 101, paragraphe 1, de la Charte, est le seul organe
autorisé à établir des règles concernant la nomination (et donc les condi-
tions de travail) des fonctionnaires de l'Organisation des Nations Unies —
règles qui sont obligatoires pour le Secrétaire général.

Toute mention faite dans le jugement du Tribunal, comme dans l'avis
consultatif de la Cour, de la longue pratique en vertu de laquelle la prime de
rapatriement était versée aux fonctionnaires sans justification du rapatrie-
ment ou de la réinstallation n’ajoute rien au jugement du Tribunal ni à
l'avis consultatif de la Cour. Comme on l’a indiqué, Pobligation de pré-
senter des preuves n’a aucunement pour effet d’annuler ou de limiter
l'octroi de la prime de rapatriement ou de réinstallation : elle ne doit être

119
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 441

considérée que comme un des éléments purement techniques de mise en
œuvre de la prime de rapatriement.

Contrairement à cela et à la résolution 34/165 de l’Assemblée générale,
le Tribunal a adopté une méthode qui, par ses conséquences, revient à
essayer de reviser la résolution de telle manière que le mot « aucun » ne
signifie plus rien dans ce contexte pour le Tribunal, et qu’il fraudrait
censément lire «aucun fonctionnaire nommé après le 1e" janvier
1980 ».

Est-il nécessaire de démontrer qu'aucune pratique erronée et illicite de
services exécutifs ne saurait être considérée comme la source de droits
juridiquement reconnus, et ne saurait donc engendrer un prétendu droit
acquis au sens de Particle 12.1 du statut du personnel (chap. XII. — Dispo-
sitions générales) ?

Le Tribunal a évité de répondre directement et s’est contenté de dire :
« Eu égard à la situation propre du requérant, le Tribunal estime qu’il n’a
pas à se prononcer sur cette question in abstracto » (par. VIII).

Mais dans les paragraphes suivants de son jugement, et sous prétexte
d'analyser la situation particulière du seul requérant, le Tribunal en vient
en réalité à des conclusions allant très loin, bien au-delà des limites de
l’espèce, et qui faussent la définition de la prime de rapatriement ou de
réinstallation telle qu’elle a été établie par l’Assemblée générale à l’inten-
tion des membres du Secrétariat de l'Organisation, que ce soit in abstracto
ou dans le cas d’espèce.

Dans les paragraphes qui suivent, et contrairement à ce qu’il dit en
général, prenant pour prétexte de s’en tenir au cas du requérant, le Tri-
bunal fait appel à un grand nombre d’arguments peu convaincants.

11. D'une façon générale le Tribunal dissocie artificiellement son argu-
mentation de la nature de la prime de rapatriement ou de réinstallation
telle qu’elle est et telle qu’elle a été établie par l'Assemblée générale.

Cette méthode erronée l'amène à conclure que le versement de la prime
ferait censément partie des « avantages » généraux ou des droits acquis des
fonctionnaires, indépendamment ou en dehors de la nature juridique réelle
du droit. A l’appui de cette idée, il est fait référence à l’annexe IV du statut
du personnel.

Au paragraphe XV du jugement, nous pouvons lire :

« Dans ces conditions, le lien établi par l’Assemblée générale et le
Secrétaire général entre le montant de la prime et les services accom-
plis donne au requérant titre à se prévaloir d’un droit acquis non-
obstant les termes de la dispositions 109.5 du règlement entrée en
vigueur le 1er janvier 1980 et supprimant l’alinéa f) relatif au régime
transitoire. Il appartient au Tribunal ... de tirer les conséquences de
toute méconnaissance d’un droit acquis. »

Mais le Tribunal a négligé un fait important, à savoir que la mention de

120
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 442

la durée des services à l’annexe IV du statut du personnel n'a trait qu’au
mode de calcul de la prime et qu’on ne peut en tirer d’argument juridique
pour la définition juridique du droit en soi, ni pour sa reconnaissance
comme droit acquis au sens de Particle 12.1 du statut du personnel.

12. Une des erreurs principales commises dans le jugement est l’asser-
tion qu’y fait le Tribunal de ce que la disposition relative à la présentation
de justifications du rapatriement ou de la réinstallation, prévue dans la
résolution 34/165 de l’Assemblée générale, aurait changé le caractère
juridique et la nature réelle du droit.

Examinons donc un instant la résolution 33/119 du 19 décembre 1978
dans laquelle l’Assemblée générale a décidé :

« que le paiement de la prime de rapatriement aux fonctionnaires qui
peuvent y prétendre sera subordonné à la présentation, par les inté-
ressés, de pièces justificatives attestant leur changement effectif de
résidence, selon les modalités qui seront établies par la Commission
[de la fonction publique internationale] ».

Ainsi, dès 1978, l’Assemblée a mis les points sur les i et une application
correcte de sa résolution aurait conduit à mettre de l’ordre dans les ver-
sements de la prime lors du rapatriement ou de la réinstallation.

Qu'est-il arrivé depuis ? La résolution 33/119 a été mise en œuvre d’une
manière erronée, afin de maintenir la pratique illicite du versement de la
prime de rapatriement sans rapatriement ou réinstallation effectifs aux
fonctionnaires qui étaient au service de Organisation des Nations Unies
avant le ler juillet 1979.

Comment cela a-t-il pu se produire ? Contrairement à la lettre et l'esprit
de la résolution 33/119 du 19 décembre 1978, les mots figurant au para-
graphe 4 de cette résolution : « selon les modalités qui seront établies par la
Commission », de même que les termes de son paragraphe 12 : « Décide
que, sauf indication contraire, les décisions ci-dessus prendront effet le
1er janvier 1979 », ont été invoqués à tort comme fondement juridique
d’une telle interprétation.

En réalité, le paragraphe 4 signifie que la Commission (CFPT) ne devait
régler que les détails des justifications du rapatriement à présenter par les
fonctionnaires pouvant prétendre à la prime, en application de la résolu-
tion de F Assemblée générale du 19 décembre 1978 ; mais la Commission
n’a jamais été autorisée à passer outre sur le fond et à établir une période
prétendument transitoire, car cela n’avait fondamentalement aucun sens
vu la lettre et l'esprit de la résolution 33/119.

Or, au lieu de cela, on a introduit dans l’article 109.5 du règlement du
personnel un alinéa /) qui déformait le sens véritable du paragraphe 4 de la
résolution 33/119 de l’Assemblée générale en excluant des effets de cette
résolution tous les fonctionnaires qui en réalité n'étaient pas rapatriés et ne
se réinstallaient pas dans un autre pays que celui de leur dernière affec-
tation.

121
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 443

L'observation faite au paragraphe 71 de l’avis suivant laquelle l’« ali-
néa f) correspondait au texte établi par la Commission de la fonction pu-
blique internationale » est dépourvue de fondement juridique, car, comme
on l’a dit, la Commission n’avait pas non plus le droit de se mêler d’inter-
préter la substance d’une résolution de l'Assemblée générale.

Cela s’est produit peu de temps avant l’ouverture de la trente-quatrième ‘
session de l’Assemblée générale en septembre 1979. En 1978, le Secrétaire
général avait été simplement invité « à apporter au règlement du personnel
les modifications nécessaires en conséquence et à faire rapport à ce sujet à
l’Assemblée générale lors de sa trente-quatrième session, conformément
aux dispositions de l’article 12.2 du statut du personnel ».

Comme on le sait, l'alinéa f) susmentionné a été de courte durée et n’a
jamais été confirmé par l’Assemblée générale ; et le Secrétaire général l’a
rayé du règlement en décembre 1979, après que la résolution 34/165 eut
confirmé l’obligation de justifier du rapatriement ou de la réinstallation,
reprenant ainsi la décision que l’Assemblée générale avait arrêtée en
1978.

13. Revenons une fois encore sur le sens véritable de cet ancien alinéa /),
si éphémère, car l’interprétation erronée qui en a été faite constitue l’un des
éléments clefs dans toute la construction du jugement du Tribunal, de
même que dans l’avis consultatif de la Cour.

Comme on l’a vu, l'alinéa f) prévoyait qu’un groupe particulier de
fonctionnaires n’avait pas à fournir la preuve de sa réinstallation ; il ne
prévoyait pas que la nature et le caractère du droit à la prime de rapa-
triement en tant que telle fussent changés. I/ ne prévoyait pas non plus que la
prime dit être payée à un fonctionnaire sans réinstallation en dehors du
dernier pays d'affectation, si cette réinstallation n’avait pas lieu en fait.
Dans cette perspective l’ancien alinéa f) ne saurait être interprété comme
signifiant que la prime de rapatriement ou de réinstallation elle-même, et
l'obligation de justifier de la réinstallation, soient en quelque sorte équi-
valents ou synonymes, ainsi qu’on l’a déjà relevé. L’alinéa f), en dernière
analyse, a seulement servi de prétexte à un paiement illicite que rien n’auto-
risait.

Je répète que l’obligation de justifier du rapatriement ou de la réinstal-
lation n’est qu’une condition technique, pour faire en sorte que personne
ne soit en mesure d’abuser de la confiance des Nations Unies et de béné-
ficier d’un versement contraire à la nature juridique de la prime. Pour la
même raison, toute considération de la question de la prétendue rétroac-
tivité ou non-rétroactivité de la résolution de 1979 del Assemblée générale est
sans intérêt juridique, parce que le droit à la prime, telle qu’elle existe, lors
du rapatriement ou de la réinstallation, n’a été ni contesté ni modifié.

Je dois dire, à mon regret, qu’envisager les choses autrement revient à
essayer de se dissimuler la réalité.

14. Le Tribunal évoque les obligations contractuelles et autres sous-
crites à l’égard du requérant au moment de sa nomination, mais cela n’est
pas convaincant non plus, et c’est sans rapport avec la question de la nature
juridique du droit de rapatriement ou de réinstallation. L’Organisation des

122
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 444

Nations Unies n’a jamais pris engagement, au moment du recrutement du
requérant, de lui verser la prime sans qu'il y ait en fait rapatriement ou
réinstallation.

Si le requérant avait décidé de ne pas rester en Suisse, dernier pays
d'affectation, mais de regagner son pays d’origine ou de se réinstaller dans
un autre pays, il aurait eu droit, bien entendu, à ce que, dans le calcul du
montant de la prime, l’on tienne pleinement compte des années de service
accomplies dans une autre organisation internationale. Ces observations
du Tribunal n’ajoutent donc rien.

Il convient de rappeler que «les termes « contrat » et « conditions
d’emploi » comprennent toute disposition pertinente du statut et du règle-
ment en vigueur au moment de l’inobservation invoquée, y compris les
dispositions du règlement des pensions du personnel » (statut du Tribunal
administratif des Nations Unies, art. 2).

Il importe de souligner que la disposition pertinente du règlement en
vigueur en avril 1980, au moment où le requérant a quitté le service de
l'Organisation des Nations Unies, était l'alinéa d) de la disposition 109.5,
qui est ainsi concu :

«le paiement de la prime de rapatriement est subordonné à la pré-
sentation, par l’ancien fonctionnaire, de pièces attestant qu’il change
de résidence en s’installant dans un pays autre que celui de son dernier
lieu d’affectation. Est acceptée comme preuve du changement de
résidence toute pièce attestant que l’ancien fonctionnaire a établi sa
résidence dans un pays autre que celui de son dernier lieu d’affecta-
tion. »

Ces dispositions se fondaient à bon droit sur le texte de la résolu-
tion 34/165 adoptée à l’unanimité par l’Assemblée générale en applica-
tion de l’article 101, paragraphe 1, de la Charte des Nations Unies : « Le
personnel est nommé par le Secrétaire général conformément aux règles
fixées par l’Assemblée générale. »

CONCLUSION

A. Pour toutes ces raisons, je ne puis accepter l’affirmation du Tribunal
suivant laquelle « la position adoptée par le défendeur a pour effet de
priver le requérant du versement de la prime de rapatriement », en con-
séquence de quoi le Tribunal « constate que le requérant a subi un pré-
judice du fait de la méconnaissance de l’article 12.1 du statut du personnel
et de la disposition 112.2 a) du règlement du personnel ».

B. Au lieu d’être guidé par les résolutions de l’Assemblée générale et par
son propre statut, tel que l’Assemblée générale l’a adopté, ainsi que par les
dispositions de la Charte qui, en dernière analyse, sont les seules sources de
droit pour le Tribunal, celui-ci, dans son jugement n° 273, s’est efforcé de
conférer une validité juridique à des arguments et à des conclusions peu

123
DEMANDE DE REFORMATION (OP. DISS. MOROZOV) 445

convaincants ; de toute évidence il ne pouvait légitimement déterminer
que la résolution 34/165 du 17 décembre 1979 ne pouvait prendre immé-
diatement effet.

C. En réalité le jugement ne visait pas le défendeur — le Secrétaire
général — mais la résolution 34/165 de l’Assemblée générale, dans sa lettre et
dans son esprit.

La portée du jugement dépasse donc de beaucoup le cas présent ; il a aussi
une signification de principe pour toute l’activité future du Tribunal ainsi que
pour ses relations correctes avec l'Assemblée générale.

D. Conformément à son statut « le Tribunal est compétent pour con-
naître des requêtes invoquant linobservation du contrat d'engagement des
fonctionnaires du Secrétariat des Nations Unies ou des conditions d’em-
ploi de ces fonctionnaires ». En agissant contrairement à cette disposition,
le Tribunal a outrepassé sa compétence et a en fait écarté la résolu-
tion 34/165 de l’Assemblée générale, aux termes de laquelle, « avec effet au
ler janvier 1980, les fonctionnaires n’ont droit à aucun montant au titre de
la prime de rapatriement à moins qu’ils ne présentent des pièces attestant
qu’ils se réinstallent dans un pays autre que celui de leur dernier lieu
d'affectation ».

Sous prétexte d'interpréter les résolutions adoptées en 1978 et 1979 par
l’Assemblée générale, le Tribunal a commis une erreur de droit au sujet des
dispositions de la Charte des Nations Unies et a outrepassé sa juridiction
ou sa compétence quand il a conclu que le requérant, qui a quitté les
Nations Unies en avril 1980, avait droit au versement de la prime de
rapatriement bien qu’il soit resté jusqu’à présent dans le pays de sa dernière
affectation.

E. L'avis consultatif de la Cour passe à côté du point véritablement
décisif et nie que le Tribunal ait commis les violations mentionnées aux
paragraphes A, B, C et D de la présente opinion dissidente.

Je ne pouvais donc, à mon grand regret, considérer l’avis consultatif
comme un texte correspondant à ma conception de l’administration de la
justice internationale.

(Signé) Platon Morozov.

124
